Citation Nr: 1548104	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  


REMAND

Subsequent to the most recent adjudication of the Veteran's claim for an increased rating for coronary artery disease in the March 2014 statement of the case, in May 2015, the Veteran submitted a June 2013 private carotid ultrasound report.  RO consideration of this additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2015).

A remand is also needed in order to obtain outstanding VA and private medical records pertinent to the coronary artery disease and depressive disorder claims.  The evidence does not include the private medical records associated with the June 2013 carotid ultrasound.  Additionally, an October 2013 VA mental health note indicates that the Veteran was scheduled for follow up treatment in January 2014.  However, the records of his subsequent psychiatric treatment have not been obtained.  Thus, on remand, the RO must take appropriate action to obtain all private medical records associated with the Veteran's June 2013 carotid ultrasound and all pertinent VA records dated from October 2013.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Given the outstanding medical evidence, and the fact that the Veteran last underwent VA examinations for his coronary artery disease and depressive disorder in November 2012 and October 2013, respectively, the Veteran must be afforded new examinations to assess the severity of these service-connected disabilities.   See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record 

does not adequately reveal the current state of a veteran's disability, a VA examination must be conducted); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, as the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is intertwined with the increased rating claims, the issue of entitlement to TDIU must also be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the private medical records associated with his June 2013 carotid ultrasound.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of his response, the RO must obtain all pertinent VA treatment records for the period from October 2013 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable 

efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of all records development, the Veteran must be afforded a VA examination to determine the current severity of his service-connected coronary artery disease and the impact of the disability on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must also provide an opinion as to whether the functional effects of the Veteran's service-connected coronary artery disease preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and 

the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected depressive disorder.  In addition, a VA examiner must provide an opinion on the functional effects of the Veteran's service-connected depressive disorder on his ability to obtain and maintain employment consistent with his education and occupational experience.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's depressive disorder symptoms to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal 

appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.

The examiner must attempt to distinguish symptomatology which is attributable to the Veteran's service-connected depressive disorder and that which is attributable to any other diagnosed psychiatric disability.   If the examiner cannot ascribe particular symptoms to a specific diagnosis, this must be indicated.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

The examiner must also provide an opinion as to whether the functional effects of the Veteran's service-connected depressive disorder, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not 

be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  All medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

